Appellee was an insurance solicitor for appellant. Under the contract of employment, appellant agreed to pay him a commission on the first year's premiums on all insurance procured by appellee. Appellee brought this suit to recover a commission upon a policy of insurance issued by appellant to S. J. Waugh, and from an adverse judgment the defendant appeals.
The evidence shows appellee procured the insurance, though appellant's district manager, Ashby, finally closed the contract with Waugh. As to this appellant makes no point, but asserts Waugh was induced to take the insurance upon an agreement to allow him a rebate of one-third of the first year's commission. Such an agreement is forbidden by article 5053, R. S., as amended by Acts 1929, 1st Called Sess., c. 3, § 1 (Vernon's Ann.Civ.St. art. 5053). It is asserted the undisputed evidence shows Ashby made such an agreement; that plaintiff was a party thereto, and he cannot maintain the action because of the unlawful nature of the agreement out of which it arises.
The evidence clearly supports the view that appellee was not a party to any such agreement. The question is one of fact, under the evidence, and the finding of the jury, in appellee's favor, controls.
Affirmed.